Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 5 January 1808
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                  
                     Monsieur Le President 
                     
                     Philada. 5. Janvier 1808
                  
                  Lorsqu’il s’agit de la tranquillité et de la Prosperité des E.u. je ne Crains point de vous importuner. Quoique simple Passager dans le vaisseau Je crois devoir mettre la main a la manlorsque La Tempête Exige toute L attention du Capitaine et les Efforts plus qu’ordinaires de L Equipâge.
                  Je pense que la Direction de L’opinion publique, ici et en Angleterre, par de bons Ecrits sera peut Etre L’arme la plus puissante que vous pourés Emplo. Elle est d’autant plus prèférable qu’elle ne fait point verser de sang. Elle En Epargne au Contraire L’Effusion. Je scais que des principes philosophiques ou moraux ont peu d’influence sur le Gouvernement Britannique mais L opinion Générale peut en avoir beaucoup.
                  Il me semble que le mode mettre dans votre parti, même les federalistes et les quakers, classes nombreuses et influentes seroit de leur faire prèsenter un tableau des sommes considerables qu’ils auront a payer si les Anglais parvenoient a remettre ce pays sous le Joug, ou seulement s ils rèussissoient a le ruïner partiellement. Car dans le 1er. cas le Gouv. Bque. levèroit des taxes Enormes en Argent et en hommes pour aller Deffendre ou reconquerir les 3 Royaumes En Europe; et dans le second il seroit de la Justiçe du Gouvernement des E:u delever sur toutes les proprietés, et les riches, des Contributions pour rèparer les pertes Encourues par les infortunées victimes de la Guerre.
                  L’art de Votre Gouvernement doit donc, a mon avis, tendre a Ranger dans son parti L’intèrest personnel des fedèralistes et autres Riches Ennemis duGouvernement que la passion de L Esprit de parti aveugle, et Egare en ce Moment. Quelques hommes (je ne dirai pas cito) nès dans ces Etats mêmes peuvent Etre seduits par des promesses insidieuses d’un Ennemi perfide. Mais ils peuvent Etre assurés que profitant de la Trahison L Ennemi sacrifieroit aussitót les traîtres par un Méfiance Raisonnable.
                  Les seuls agens du Gouvernement Britannique actuel, seroient Emploés &c &c. Il faudroit se hâe rèpandre ces verités, trop peu Senties, par la vode la presse et avec profusion.
                  Je me refere a mon mémoire sur les mode Dèfense, inseré dans ma lettre du 23 novembre dernier ou Je proposois le Telégraphe a Etablir sur vos côtes, moque j ai présenté des le mois de may dernier et  
                     [argent]. J’ ai peut Etre obmis le Telégraphe naval, inventé par Sir H: Popham et qui decida L avantage de nelson a la Bataille de Trafalgar telegraphe si nécessaire a vos Gun boats le long de vos vastes côtes.
                  Si quelqun de ces Renseignemens peut vous Etre utile. Je vous prie de vouloir bien me faire accuser simplement réception de mes Lettres par Dates sans Entrer dans aucuns Détails. Mon nom que vous connoissés suffit a mon adresse Post office Philada. J’ai Lhonneur de vous prier d accepter les assurançes de mon Respectueux Attachement.
               